Exhibit 10.3

[MBIA INC. LETTERHEAD]

Mitchell Sonkin

163 Lake Ave

Greenwich, CT 06830

Employment Agreement Extension

Dear Mitch:

We refer to your letter agreement (the “Employment Agreement”), dated August 4,
2009, setting forth the terms pursuant to which you have continued to be an
employee of MBIA Insurance Corporation or one of its affiliates (the
“Employer”), and an officer of MBIA Inc. (“MBIA”) and one or more of its
subsidiaries through June 30, 2010, subject to such extension as may be mutually
agreed by you, MBIA and the Employer. As provided in Section 1 of the Employment
Agreement, you, MBIA and the Employer hereby mutually agree to extend the
Employment Period (within the meaning of the Employment Agreement) through
June 30, 2011. Accordingly, the terms and conditions set forth in the Employment
Agreement shall continue until June 30, 2011, unless you, MBIA and the Employer
shall mutually agree to further extend the Employment Period or enter into a new
agreement.

For your convenience, a copy of the Employment Agreement is attached to this
letter.

Please confirm your acceptance of the extension of the Employment Period as set
forth above by signing below.

Sincerely,

 

 

/s/ Joseph W. Brown Joseph W. Brown Chairman and Chief Executive Officer

Agreed and Accepted:  

/s/ Mitchell Sonkin

 

Mitchell Sonkin

Dated: May 5, 2010

 

1